 



Exhibit 10.4

NONQUALIFIED STOCK OPTION AGREEMENT
(NON-EMPLOYEE DIRECTOR VERSION)

      THIS AGREEMENT is entered into as of ___by and between Citizens Banking
Corporation (“Company”) and the undersigned (“Optionee”), pursuant to the
Citizens Banking Corporation Stock Compensation Plan (“Plan”). The Company
hereby grants to Optionee a Nonqualified Stock Option to purchase ___shares of
Common Stock, subject to the terms and conditions contained in the Plan and as
hereinafter provided (the “Option”). Capitalized terms not defined in this
Agreement shall have the meanings respectively ascribed to them in the Plan.

      1. Exercise Price. The Option shall be exercisable at $      per share.

      2. Option Exercise.

            (a) Vesting/Term. The Option is fully exercisable effective on the
Grant Date. Any provision of this Agreement to the contrary notwithstanding, the
Option shall expire and no longer be exercisable after close of business on the
date which is the tenth anniversary of the date of this Agreement (the
“Expiration Date”).

            (b) Notice. The Option may be exercised only by delivery to the
Secretary of Company of a written and duly executed notice in the form attached
hereto accompanied by payment in the form or forms permitted by Section 2(c)
below.

            (c) Payment Terms. The purchase price for shares of Common Stock to
be acquired upon exercise of the Option shall be paid in full at the time of
exercise (1) in cash, (2) by personal check, bank draft or money order, (3) by
tendering shares of Common Stock that have been held at least six months and
which are freely owned and held by Optionee independent of any restrictions,
hypothecations or other encumbrances, duly endorsed for transfer (or with duly
executed stock powers attached), (4) through the Cashless Exercise Procedure by
delivery to Company of a properly executed exercise notice, acceptable to
Company, together with irrevocable instructions to Optionee’s broker to deliver
to Company sufficient cash to pay the exercise price and any applicable income
and employment withholding taxes, in accordance with a written agreement between
Company and the applicable brokerage firm, or (5) any combination of the above.

      3. Termination of Directorship.

            If Optionee’s term of office as a non-employee director is
terminated (1) for Cause, any unexercised portion of the Option shall, as of the
time of the Cause determination, immediately terminate, (2) due to death or
Disability, then the Option shall be exercisable only until the earlier of the
one year anniversary of such termination or the Expiration Date, (3) due to
Retirement, then the Option shall be exercisable only until the earlier of the
five year anniversary of such termination or the Expiration Date, or (4) for any
other reason, then the Option shall be exercisable only until the earlier of the
three month anniversary of such termination or the Expiration Date. As used in
this Agreement, notwithstanding the definition of such term in the Plan,
“Retirement” shall mean Optionee’s voluntary cessation of status as a
non-employee director following the Optionee’s 65th birthday.

 



--------------------------------------------------------------------------------



 



      4. Restrictive Covenants.

      As consideration for the grant of this Award, Optionee agrees to comply
with and be bound by the following restrictive covenants:

            (a) Non-Disclosure of Confidential Information. All “confidential
information” concerning Company and its customers will be kept strictly
confidential and will not be disclosed by Optionee to any third parties or used
by Optionee in a manner contrary to Company’s interests at any time without the
prior consent of Company, except as required by law. “Confidential information”
includes customer and client lists and all customer, technical, business,
marketing, financial, systems and personnel information from whatever source,
the disclosure of which might be contrary to the interests of Company, excluding
information which is or becomes publicly available other than by Optionee’s acts
or omissions. All confidential information and all other property of Company
will be returned to Company on or before the date Optionee’s active status
terminates, and Optionee will not retain any copies in any form.

            (b) Non-Solicitation of Employees and Customers. During Optionee’s
term of office as a non-employee director and for a period of one year following
Termination of such office for any reason, including Retirement, Optionee will
not, without the prior written consent of Company:

            (i) on his/her own behalf or on behalf of any third party, whether
directly or indirectly, hire or employ, attempt to hire or employ, or solicit,
encourage or induce to leave employment with Company or to accept employment
elsewhere than Company, any person who was employed by Company at any time
during the 18-month period beginning six months prior to the termination of
Optionee’s office as a non-employee director and ending one year after such
termination.

            (ii) on his/her own behalf or on behalf of any third party, whether
directly or indirectly, provide, sell, market or endeavor to provide, sell or
market any Competing Services to any Restricted Customers (as such terms are
defined below), or otherwise solicit or communicate with any Restricted
Customers for the purpose of selling or providing any Competing Services.
“Competing Services” means any products or services that are similar to or
competitive with the products and services sold or offered by Company.
“Restricted Customers” means any of Company’s current, former, or prospective
customers to whom Optionee provided services, with whom Optionee had business
contact on behalf of Company, with respect to whom Optionee has confidential
information, or with whom Optionee had any responsibilities during the last two
years of Optionee’s term of office as a non-employee director with Company.

      (c) Non-disparagement. During Optionee’s term of office as a non-employee
director and following Optionee’s termination of such office for any reason
including Retirement, Optionee will not publicly or privately make disparaging
comments with respect to Company or it’s directorate or management in general
and specifically with respect to any of Company’s personnel, operations,
products, policies or practices.

      (d) Non-Competition. During Optionee’s term of office as a non-employee
director and for a period of one year following termination of such office for
any reason, including Retirement, Optionee will not, without the prior written
consent of Company, become employed by (including self-

2



--------------------------------------------------------------------------------



 



employment) or otherwise provide services to (including as a director or
advisory director) or on behalf of any person or entity whose business competes
with Company where both:

            (i) Optionee will be called to perform the same or substantially
similar functions to those which Optionee performed while serving as a
non-employee director of Company during the one-year period prior to the
termination of Optionee’s office as a non-employee director, and

            (ii) Optionee will, by virtue of the new business relationship, be
acting in a manner which is or may reasonably be expected to be prejudicial to
or in conflict with the interests of Company, as determined in the reasonable
discretion of the chief executive officer of Company or his designee.

      (e) Subsequent assistance. Following Optionee’s termination of office as a
non-employee director for any reason, (other than death and in certain
instances, Disability) Optionee shall furnish such reasonable subsequent
assistance requested by Company that is deemed material to the transition of
responsibilities from Optionee to his or her successor.

      (f) Reformation. If any portion of these restrictive covenants is found to
be unenforceable, any court of competent jurisdiction may reform the
restrictions as to time, geographical area or scope to the extent required to
make the provision enforceable under applicable law.

      (g) Disclosure of Information. Optionee hereby agrees that he/she will
provide Company with any information reasonably requested to determine
compliance with these restrictive covenants and authorizes Company to disclose
the covenants and the remedies for their violation to any third party who might
be affected thereby, including Optionee’s prospective employer.

      (h) Cancellation and Other Remedies. If Optionee violates the restrictive
covenants described in paragraphs 4 (a) through 4 (e) above:

            (i) all stock options outstanding to Optionee covered by this award
will be canceled immediately, and

            (ii) Optionee will be required to reimburse Company in an amount
equal to any gain realized by Optionee (determined as of the exercise date) with
respect to the exercise of the options covered by this Award within the period
beginning one year prior to the termination of Optionees’ office as a
non-employee director and ending six (6) months after the termination of such
office, net of any taxes withheld. Optionee agrees that this payment will be
liquidated damages and is not to be construed in any manner as a penalty.

Optionee acknowledges that a violation or attempted violation on his or her part
of the restrictive covenants set forth in Paragraphs 4.(a) relating to
disclosure of confidential information, 4.(b) relating to solicitation of
Company’s employees and customers and 4.(c) relating to the making of
disparaging comments concerning Company will cause immediate and irreparable
damage to Company, and therefore agrees that Company will be entitled as a
matter of right to an injunction from any court of competent jurisdiction
restraining any violation or further violation of such terms, such right to an
injunction, however, will be cumulative and in addition to whatever other
remedies Company may have under law or equity. With respect to any violation of
the restrictive covenants set forth in

3



--------------------------------------------------------------------------------



 



Paragraph 4(d) relating to noncompetition and 4(e) relating to subsequent
assistance, the right to injunctive relief shall not apply and only the remedies
set forth in subparagraphs 4(h)(i) and (ii) shall be available to Company. In
any action or proceeding by Company to enforce these restrictive covenants where
Company is the prevailing party, Company shall be entitled to recover from
Optionee its reasonable attorneys’ fees and expenses incurred in such action or
proceeding.

      5. Termination for Cause. Notwithstanding any other provision of this
non-qualified stock option agreement, if Optionee’s termination of office as a
non-employee director is initiated by Company for Cause, all stock options
outstanding to Optionee at the close of business on the day employment
terminates will be cancelled, and Optionee will be required to repay any gains
realized as a result of exercising an option within the one-year period prior to
termination.

      6. Optionee’s Agreement. Optionee agrees to all the terms stated in this
Agreement, as well as to the terms of the Plan, a copy of which is attached
hereto and of which Optionee acknowledges receipt. To the extent any provision
of this Agreement conflicts with the terms of the Plan, the terms of the Plan
shall control. Pursuant to the Plan, the Committee is vested with conclusive
authority to administer the Plan (which includes, among other things, the
authority to determine the terms and conditions of this Agreement and the
Option).

      7. Rights as Shareholder. Optionee shall have no rights as a shareholder
of Company with respect to any of the shares covered by the Option until the
issuance of such shares. No adjustment shall be made for dividends or other
rights with respect to such shares for which the record date is prior to the
date such shares are issued.

      8. Non-Transferability of Option. The Option shall not be transferred in
any manner other than by will, the laws of descent and distribution or any other
manner permitted by the Plan at the time of such purported transfer. No transfer
of the Option shall be effective to bind Company unless Company shall have been
furnished with written notice thereof and such evidence as Company may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee of the terms and conditions of the Option.

      9. Adjustments. The number of shares of Common Stock to which the Option
is subject and the exercise price are subject to adjustment in accordance with
Section 6.01 of the Plan. Such adjustment will be determined by the Committee,
in its sole discretion.

      10. Merger/Consolidation. If Company is a party to any merger,
consolidation, reorganization, or sale of substantially all of its assets,
Grantee shall, in connection with such transaction, to the extent that the
Option is not cancelled, cashed-out or previously exercised, be entitled to
receive upon exercise of the Option, in lieu of shares of Common Stock to which
Grantee would otherwise be entitled, the securities or property which a
shareholder owning the number of shares of Common Stock for which the Option is
then exercisable would be entitled to receive pursuant to such transaction.

      11. Merger/Consolidation. If Company is a party to any merger,
consolidation, reorganization, or sale of substantially all of its assets,
Optionee shall, in connection with such transaction, to the extent that the
Option is not cancelled, cashed-out or previously exercised, be entitled to
receive upon exercise of the Option, in lieu of shares of Common Stock to which
Optionee

4



--------------------------------------------------------------------------------



 



would otherwise be entitled, the securities or property which a shareholder
owning the number of shares of Common Stock for which the Option is then
exercisable would be entitled to receive pursuant to such transaction.

      12. Amendment and Termination of Option. Except as otherwise provided in
this Agreement or in the Plan, Company may not, without the consent of Optionee,
amend, modify or terminate this Agreement if such amendment, modification or
termination would adversely affect the Option in any material way.

      13. Notices. Every notice relating to this Agreement shall be in writing
and if given by mail shall be given by registered or certified mail with return
receipt requested. All notices to Company or the Committee shall be sent or
delivered to the Secretary of Company at Company’s headquarters. All notices by
Company to Optionee shall be delivered to Optionee personally or addressed to
Optionee at Optionee’s last residence address as then contained in the records
of Company or such other address as Optionee may designate. Either party by
notice to the other may designate a different address to which notices shall be
addressed. Any notice given by Company to Optionee at Optionee’s last designated
address shall be effective to bind any other person who shall acquire rights
hereunder.

      14. Applicable Law. This Agreement (a) shall be governed by and construed
in accordance with the laws of the State of Michigan without giving effect to
conflict of laws, and (b) is not valid unless it has been manually signed by
Optionee and Company.

      IN WITNESS WHEREOF, this Agreement has been executed as of
                                        , by the parties set forth below.

         
 
  CITIZENS BANKING CORPORATION
 
       

  By:    

       

       

  Its:    
 
       
 
  OPTIONEE:
 
       
 
       
 
   
 
  (signature)

5



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE

Secretary
Citizens Banking Corporation
328 South Saginaw St.
Flint, Michigan 48502

      An Option was granted to me on ___, ___to purchase ___shares of Citizens
Banking Corporation common stock at a price of $      per share (the “Option”).
I hereby elect to exercise the Option with respect to       shares. Payment of
the exercise price is being made as follows (check all that apply):



  •   Cash delivered with this notice.     •   Certified check, bank draft or
money order delivered with this notice.     •   I am tendering shares of Common
Stock that I currently own. I certify that I have owned such shares for at least
the six months prior to the date of this notice.     •   Subject to Section 2.04
of the Stock Compensation Plan, I am making a “cashless exercise” and have given
the designated broker the irrevocable instructions required by the applicable
agreement between the broker and Citizens Banking Corporation.

      The stock certificate for the shares acquired upon exercise should be
issued to:

     
(name)
   

   
(address)
   

   
 
   

   
(Social Security No.)
   

   

         
Dated:                      , ___
  (signature)    

       
 
       

  (print name)    

       

 